Judge Brock
dissenting.
The State’s witness John Crowell left two women in his extra apartment along with his wife’s wedding rings. Ostensibly he left them in charge of the apartment and its contents, including his wife’s wedding rings. After that he does not know what happened and the State’s evidence does not enlighten us. The broken glass bottle and door pane are suspicious circumstances particularly when defendant’s prints were found on the *449neck of the broken bottle. The legitimate inference from that evidence is that defendant was apparently holding the bottle at the time when it was broken. When viewed with the other circumstances, it seems significant that the glass from the door pane and the bottle were lying on the outside of the door instead of having fallen inward.
. It seems significant that the two nude women in the apartment with defendant were making no outcry or protest so far as the evidence discloses. It seems significant that the wedding rings were not picked up by defendant when he ran through the bedroom in an effort to elude the police. The inference from the evidence is that he was in the bedrom with the two nude women at some time before the police arrived and that he acquired possession of the rings in a manner and for a reason not explained. The State did not see fit to call as witnesses the two women who were in position to know what happened.
It seems to me that the more reasonable inference from this evidence is that the two women for some reason invited defendant into the apartment and for some reason allowed defendant to obtain possession of the rings.
The bizarre circumstances created by the extra activities of State’s witness John Crowell led one to believe that all was not well with the use of his extra apartment at 2322-B Horne Drive. However, I feel that the State fell short of establishing a ‘prima, facie case of breaking or unlawfully entering, or of larceny against defendant. It seems to me that defendant’s flight through the top sash of the bedroom window and his extended footrace with the police are the most damaging evidence against him. But, they prove nothing except that defendant was up to something that he did not want to discuss with the police.